                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:16-00012-2

DENNIS WALLS


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On June 12, 2019, the United States of America

appeared by Ryan Saunders, Assistant United States Attorney, and

the defendant, Dennis Walls, appeared in person and by his

counsel, Gregory Campbell, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Dylan Shaffer.

The defendant commenced a twenty-eight-month term of supervised

release in this action on January 11, 2019, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court on July 2, 2018.


          The court heard the admissions of the defendant, the

evidence presented by the government and the defendant, and the

representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant failed to participate in and

successfully complete the nine to twelve month residential drug

treatment program at Recovery Point, or if unavailable, a

comparable program, inasmuch as he entered Recovery Point on

January 18, 2019, and was immediately discharged from Recovery

Point on April 6, 2019 for failure to comply with the facility’s

rules and regulations due to his being discovered intoxicated

that evening, and inasmuch as he was thereafter transferred to

Recovery U on April 9, wherefrom he was discharged on or about

April 15, 2019 immediately after being discovered at 3:00 a.m.

lying on a hallway floor with his head having penetrated the dry

wall partition of one side of the hallway, following which he

was locked in his room for his safety; and (2) the defendant

illegally ingested marijuana on or about April 23, 2019, as

admitted by him to the probation officer and as reflected in a

urine specimen taken April 24, 2019 which tested positive for

marijuana; as admitted by the defendant as to (2) above on the




                                  2
record of the hearing and all as set forth in the petition on

supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, to be followed by a term of twenty (20) months

of supervised release upon the same terms and conditions as

heretofore and the special condition that he participate in a

six month residential drug treatment program to be determined by

the probation officer, where he shall follow the rules and

regulations of the facility and successfully complete the

                                 3
program and participate in substance abuse counseling and

treatment as directed by the program and the probation officer,

and that he submit to frequent, random urine screens as directed

by the probation officer.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED: June 17, 2019




                                4
